Filed 11/6/19; Certified for publication 11/26/19 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                               DIVISION SEVEN


COUNTY OF LOS ANGELES                          B291505
CHILD SUPPORT SERVICES
DEPARTMENT,                                    (Los Angeles County
                                               Super. Ct. No. 17CWCS09367)
    Plaintiff and Appellant,

        v.

TRAVONN MALIK WATSON,

    Defendant and Respondent.


     APPEAL from a judgment of the Los Angeles County
Superior Court, Angela Villegas, Commissioner. Reversed and
remanded with directions.
     Xavier Becerra, Attorney General, Julie Weng-Gutierrez,
Senior Assistant Attorney General, Linda M. Gonzalez,
Supervising Deputy Attorney General and Ricardo Enriquez,
Deputy Attorney General for Plaintiff and Appellant.
     No appearance for Defendant and Respondent.
                 _____________________________
                       INTRODUCTION

       The Los Angeles County Child Support Services
Department filed this action against Travonn Malik Watson
seeking an order compelling Watson to make monthly child
support payments effective December 1, 2017. The Department
served Watson with the complaint and a proposed judgment.
When Watson did not respond to the complaint, the Department
requested, and the superior court entered, Watson’s default.
When the court entered the default judgment, however, the court,
unilaterally and without prior notice, changed the effective date
of the child support obligation from December 1, 2017 to March 1,
2018.
       The Department argues the superior court erred in
reducing the amount of the default judgment to exclude three
months of child support. Because the superior court should not
have amended the judgment sua sponte, we reverse the judgment
and remand the matter with directions to enter the proposed
judgment as the final judgment.

      FACTUAL AND PROCEDURAL BACKGROUND

     On November 15, 2017 the Department filed a complaint
and prepared a proposed judgment against Watson for child
support. Based on California support guidelines, the Department
sought a judgment ordering Watson to pay $324 in monthly child
support, effective December 1, 2017. The complaint notified
Watson that, if he did “not file an Answer, the proposed
Judgment will become a final determination that you are the
parent and responsible for support. If you are required to pay




                                2
child support, the payments may be taken from your pay or other
property without further notice.” The proposed judgment stated
Watson would have to pay monthly child support of $324 on the
first day of each month beginning December 1, 2017.
       Watson was personally served with the summons,
complaint, and proposed judgment on February 19, 2018, 96 days
after the Department filed the complaint. According to the child
support officer’s declaration, the Department obtained Watson’s
address through the National Directory of New Hires.
       On May 2, 2018 the Department filed a request to enter
Watson’s default. That same day, the court entered Watson’s
default and a default judgment, but changed the commencement
date of the child support obligation from December 1, 2017 to
March 1, 2018. The only explanation for the change was a stamp
on the judgment stating: “Child support commencement date
pursuant to Family Code Section 4009.” The Department gave
Watson notice of the judgment on June 11, 2018 and filed a
timely notice of appeal.

                           DISCUSSION

       A.    Standard of Review
       “[T]he trial court’s findings of fact in connection with a
child support order [are reviewed] under the substantial evidence
standard . . . . [Citation.] ‘To the extent the trial court’s decision
reflects an interpretation of a statute, it presents a question of
law that we review de novo.’” (In re Marriage of Zimmerman
(2010) 183 Cal. App. 4th 900, 906-907.) We review the superior




                                  3
court’s interpretation of a Family Code statute de novo.1 (N.S. v.
D.M. (2018) 21 Cal.App.5th 1040, 1047; In re Marriage of
Turkanis & Price (2013) 213 Cal. App. 4th 332, 345.)

      B.      Default Judgments and Retroactivity in Child
              Support Actions
       “In 1974, Congress enacted title IV-D of the Social Security
Act ‘[f]or the purpose of enforcing the support obligations owed by
absent parents to their children and the spouse (or former
spouse) with whom such children are living.’ [Citations.] This
‘IV-D’ program was intended ‘to recoup welfare costs from the
absent parents of children being given public assistance.’”
(County of Lake v. Palla (2001) 94 Cal. App. 4th 418, 421-422
(Palla).) “In return for receiving federal funding for public
assistance, title IV-D requires the states to provide services
related to the establishment, modification, and enforcement of
child support obligations. [Citation.] The California Legislature
has enacted statutes designed to ensure that our state complies
with its title IV-D obligations. [Citations.] In 1999, the
Legislature enacted a new statutory scheme that created a
Department of Child Support Services within the California
Health and Human Services Agency, to establish, collect, and
distribute child support. [Citations.] The pertinent Welfare and
Institutions Code sections were repealed and replaced with
Family Code sections 17400, 17402, 17404, 17406, and 17415.”
(Palla, at p. 422, fn. omitted; see In re Marriage of LaMoure
(2011) 198 Cal. App. 4th 807, 823, fn. 5 [“Title IV-D ‘imposes a

1     Undesignated statutory references are to the Family Code.




                                 4
series of obligations on the states, including the requirement that
the state provide services related to the enforcement of child
support obligations.’”].) The new statutory scheme transferred
responsibility for bringing child support actions from district
attorneys to local child support agencies. (§ 17305.)
       These local agencies now have “the responsibility for
promptly and effectively establishing, modifying, and enforcing
child support obligations.” (§ 17400, subd. (a).)2 In bringing an
action to enforce these obligations, child support agencies must
use “simplified summons, complaint, and answer forms”
developed by the Judicial Council. (§ 17400, subd. (d)(1).)
Section 17400, subdivision (d)(2), provides: “The complaint form
shall be accompanied by a proposed judgment. The complaint
form shall include a notice to the support obligor that the
proposed judgment will become effective if he or she fails to file
an answer with the court within 30 days of service. . . . [I]f the
proposed judgment is entered by the court, the support order in
the proposed judgment shall be effective as of the first day of the
month following the filing of the complaint.” The Department
here used the correct judicial council forms and prepared a
proposed judgment making the support order effective the first
day of the month after the Department filed the complaint.
       This appeal concerns the procedures governing default
judgments in actions by a child support agency and their
relationship to the retroactivity of those judgments. Default
judgments in child support actions are not uncommon. “A large


2    Section 4002, subdivision (a), also provides: “The county
may proceed on behalf of a child to enforce the child’s right of
support against a parent.”




                                 5
number of child support orders are obtained by a default
judgment. In one study by the Judicial Council, more than 70
percent of all child support orders studied were obtained by
default judgment.” (Stats. 1999, ch. 653 § 1.) Because of this
problem, the Legislature enacted specific provisions to govern the
entry of a default judgment when a parent served with a
summons and complaint does not respond timely.
       Section 17430, subdivision (a), provides: “Notwithstanding
any other provision of law, in any action filed by the local child
support agency . . . , a judgment shall be entered without hearing,
without the presentation of any other evidence or further notice
to the defendant, upon the filing of proof of service by the local
child support agency evidencing that more than 30 days have
passed since the simplified summons and complaint, proposed
judgment, blank answer, blank income and expense declaration,
and all notices required by this division were served on the
defendant.” (See County of Yuba v. Savedra (2000) 78
Cal. App. 4th 1311, 1323 [“The reference in . . . section 17430,
subdivision (a), to ‘without presentation of any other evidence’
makes clear that the only evidence that need be submitted is that
required by section 17400, and that no hearing or prove-up is
required.”].) Section 17430, subdivision (b), provides that the
proposed judgment served with the summons and complaint
“shall be conformed by the court as the final judgment.” Thus,
“where a parent fails to respond to the complaint and summons,
the proposed judgment ‘shall’ be entered. . . . The mandatory
language of section 17430 means that the Legislature intended
that the proposed judgment become final upon the defendant’s
default, ‘as long as that proposed judgment was prepared as




                                6
required by the statute.’” (Palla, supra, 94 Cal.App.4th at p. 424;
see County of Yuba, at p. 1321.)
       A different statute governs whether a child support order,
whether sought by an agency in a support action or a parent in a
family law action, may be retroactive to the date of the filing of
the complaint or petition. Section 4009 provides: “An original
order for child support may be made retroactive to the date of
filing the petition, complaint, or other initial pleading. If the
parent ordered to pay support was not served with the petition,
complaint, or other initial pleading within 90 days after filing
and the court finds that the parent was not intentionally evading
service, the child support order shall be effective no earlier than
the date of service.” (See In re Marriage of Barth (2012) 210
Cal. App. 4th 363, 373 [“The plain language of section 4009 gives
the trial court the legal authority to make an original order for
child support ‘retroactive to the date of filing the petition,
complaint, or other initial pleading.’”]; see also County of Santa
Clara v. Perry (1998) 18 Cal. 4th 435, 440 [“Family Code section
4009 . . . governs the effective date for child support orders
obtained in family law actions”].)3


3      In contrast, whether an established child support order is
retroactive is limited by federal law. (See § 17400, subd. (c) [“In
any action brought for modification or revocation of an order that
is being enforced under Title IV-D of the Social Security Act (42
U.S.C. Sec. 651 et seq.), the effective date of the modification or
revocation shall be as prescribed by federal law (42 U.S.C. Sec.
666(a)(9)), or any subsequent date.”]; see also § 3653, subd. (a)
[“An order modifying or terminating a support order may be
made retroactive to the date of the filing of the notice of motion or
order to show cause to modify or terminate, or to any subsequent




                                 7
      C.      The Superior Court Erred in Entering a Default
              Judgment Different from the Proposed Judgment
       Although the proposed judgment the Department served on
Watson required him to make child support payments as of
December 1, 2017, the first day of the month after the
Department filed the complaint, the superior court entered a
judgment that required Watson to make support payments as of
March 1, 2018. It appears the court concluded under section
4009 that the Department served Watson more than 90 days
after filing the complaint and that Watson did not intentionally
evade service. The court made no express findings on these
issues, but simply changed the child support obligation date by
putting a stamp on the judgment referencing section 4009.
Because the proof of service stated Watson was served on
February 18, 2018, which was 96 days after the Department filed
the complaint, there was evidence to support an implied finding
the Department served Watson more than 90 days after filing.
But there was no evidence (let alone substantial evidence) on
which the court could find Watson did not evade service,
intentionally or otherwise. In the absence of this evidence, the
superior court erred in changing the effective date of Watson’s
child support obligation sua sponte to deprive Watson’s children
of three months of support.
       Moreover, as stated, section 17430, subdivision (a), requires
the court to enter a default judgment “without the presentation of
any other evidence,” and section 17430, subdivision (b), requires
the court to enter the proposed judgment the Department filed at


date, except as provided in subdivision (b) or by federal law (42
U.S.C. Sec. 666(a)(9).”].)




                                 8
the beginning of the case “as the final judgment.” (See Hogoboom
and King, Cal. Practice Guide: Family Law (The Rutter Group)
¶ 12:59 [“The complaint and proposed judgment give notice to the
obligor that, unless an answer is filed within 30 days, the
proposed judgment will become effective . . . without a hearing
and without the presentation of other evidence or further notice to
the obligor.”].) Section 17400, subdivision (d), requires child
support agencies to use forms developed by the Judicial Council
(Palla, supra, 94 Cal.App.4th at pp. 424-425 & fn. 6), and there
are no forms to advise the court the defendant was intentionally
evading service. The Judicial Council form to request entry of
default judgment (Judicial Council Forms, form FL-620) requires
the child support agency to state that “[m]ore than 30 days have
passed since service of the summons, complaint, and copy of the
proposed judgment” and that the defendant is not serving in the
military, but it does not ask the agency to explain whether or
why the parent was served (here, six days) more than 90 days
after filing. Rather, the defendant has the burden to show he or
she was not intentionally avoiding service, and Watson did not
submit any such evidence. Because Watson defaulted, section
17430 required the court to enter the proposed judgment the
Department served on him.
       This result is consistent with the purpose of the provision
in section 4009 authorizing the court to make the effective date of
the support order the date of service rather than the date of
filing: to protect defendants from child support agencies taking
too long to serve the complaint. Allowing a child support agency
to obtain an order effective on the date of filing may reduce the
agency’s incentive to serve the complaint and accompanying
documents in a timely manner. After all, there is no urgency to




                                 9
serve the complaint and obtain a judgment when the child
support meter is running from the date of filing. (See Hogoboom
and King, Cal. Practice Guide: Family Law, supra, ¶ 5:142.1
[section 4009 “provides a significant economic incentive to serve
the petition (or other initial pleading) expeditiously”].)
       The Legislature amended Section 4009 in 1999 to address
this concern, recognizing the problem of default judgments in
child support actions. A prior piece of proposed legislation would
have solved the problem by providing “that in all cases the
support order may be made retroactive to the date of service of
the complaint.” (Sen. Com. on Judiciary, Analysis of Assem. Bill
No. 380 (1999-2000 Reg. Sess.), p. 8.) But the Judicial Council
had “some legitimate concerns about making all orders
retroactive to the date of service as opposed to the date of filing.”
(Ibid.) According to the Senate Judiciary Committee Analysis,
the “Judicial Council state[d] that in order to efficiently process
large numbers of cases and to eliminate judicial backlog, DAs
currently use the date of filing in proposed orders filed with the
court and served on the defendants as the effective date of the
proposed judgment for support. A date must be entered in the
proposed judgment in order for it to automatically take effect
following a default. The date of filing is used because at the time
the complaint for support is filed, the DA does not know the exact
date the service will be completed. If the date of service was
used, the court would have to individually process each default
judgment which would cause considerable delay at a time when
everyone is trying to increase the speed and efficiency in which
support orders are obtained.” (Ibid.) For this reason, the
Judicial Council proposed language adding the 90-day service
period and the provision requiring the court to find the parent




                                 10
was not evading service before modifying a proposed judgment.
(Ibid.) The Senate Judiciary Committee Analysis stated: “This
proposed amendment seems to be a fair compromise to continue
the efficiency of processing support orders while protecting the
rights of the parties.” (Id. at p. 9.)
       This rationale, however, does not apply to defaulting
defendants who have not appeared in the action to assert their
rights. For a defendant who does not respond to the complaint
and chooses not to defend himself or herself, it does not matter
how quickly the agency serves the complaint or how efficiently
the court processes the support order. Such a defendant has
ignored the agency’s warning that, if he or she does not respond
to the complaint, the court will enter the proposed judgment.
Indeed, as discussed, section 17430, subdivision (a), provides
that, “[n]otwithstanding any other provision of law,” where the
parent does not respond within 30 days of service, and the
Department, as here, served the defendant with all the required
forms,4 the court must enter the proposed judgment without a
hearing and without the presentation of any other evidence.




4
     The superior court gave no indication the Department
prepared the complaint or the proposed judgment incorrectly.




                               11
                        DISPOSITION

      The judgment is reversed and the matter is remanded with
directions to enter the proposed judgment the Department served
on Watson, with an effective date for Watson’s support obligation
of December 1, 2017, as the final judgment.




     SEGAL, J.




We concur:




     ZELON, Acting P. J.




     FEUER, J.




                               12
Filed 11/26/19
                     CERTIFIED FOR PUBLICATION


       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                              DIVISION SEVEN


COUNTY OF LOS ANGELES                         B291505
CHILD SUPPORT SERVICES
DEPARTMENT,                                   (Los Angeles County
                                              Super. Ct. No. 17CWCS09367)
       Plaintiff and Appellant,
                                           ORDER CERTIFYING OPINION FOR
       v.                                  PUBLICATION; NO CHANGE IN
                                           APPELLATE JUDGMENT
TRAVONN MALIK WATSON,

       Defendant and Respondent.


THE COURT:

      The opinion in this case filed November 6, 2019 was not certified for
publication. Because the opinion meets the standards for publication
specified in California Rules of Court, rule 8.1105(c), the requests for
publication under California Rules of Court, rule 8.1120(a), are granted.

      IT IS HEREBY CERTIFIED that the opinion meets the standards for
publication specified in California Rules of Court, rule 8.1105(c); and

       ORDERED that the opinion be published in the Official Reports.

       This order does not change the appellate judgment.




ZELON, Acting P. J.               SEGAL, J.              FEUER, J.